UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 29, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commision file number 1-7898 LOWE'S COMPANIES,INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING AT MAY 27, 2011 Common Stock, $.50 par value LOWE’S COMPANIES, INC. - INDEX - PART I - Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets - April 29, 2011 (Unaudited), April 30, 2010 (Unaudited) and January 28, 2011 3 Consolidated Statements of Current and Retained Earnings (Unaudited) - Three months ended April 29, 2011 and April 30, 2010 4 Consolidated Statements of Cash Flows (Unaudited) - Three months ended April 29, 2011 and April 30, 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6-12 Report of Independent Registered Public Accounting Firm 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14-19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II - Other Information Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 5. Other Information 21-23 Item 6. Exhibits 24-25 Signature 26 Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) April 29, 2011 April 30, 2010 January 28, 2011 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ 38 $ $ 36 Accounts payable Accrued compensation and employee benefits Deferred revenue Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred income taxes - net Deferred revenue - extended protection plans Other liabilities Total liabilities Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding April 29, 2011 April 30, 2010 January 28, 2011 Capital in excess of par value - 6 11 Retained earnings Accumulated other comprehensive income 85 45 53 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to the consolidated financial statements (unaudited). 3 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended April 29, 2011 April 30, 2010 Current Earnings Amount Percent Amount Percent Net sales $ $ Cost of sales Gross margin Expenses: Selling, general and administrative Depreciation Interest - net 88 82 Total expenses Pre-tax earnings Income tax provision Net earnings $ $ Weighted average common shares outstanding - basic Basic earnings per common share $ $ Weighted average common shares outstanding - diluted Diluted earnings per common share $ $ Cash dividends per share $ $ Retained Earnings Balance at beginning of period $ $ Net earnings Cash dividends Share repurchases Balance at end of period $ $ See accompanying notes to the consolidated financial statements (unaudited). 4 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Three Months Ended April 29, 2011 April 30, 2010 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Loss on property and other assets - net 9 1 Share-based payment expense 30 26 Net changes in operating assets and liabilities: Merchandise inventory - net ) ) Other operating assets ) Accounts payable Other operating liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sale/maturity of investments Increase in other long-term assets ) (1 ) Property acquired ) ) Proceeds from sale of property and other long-term assets 5 5 Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of long-term debt - Repayment of long-term debt (9
